DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2 and 4-20 are pending and allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toan Tran (the assistant of Timothy B. Kang Reg. No. 46,423) on December 14, 2021.

The application has been amended as follows:

1.	(Currently Amended) An apparatus comprising:
a processor; and
a non-transitory computer readable medium storing machine readable instructions that when executed by the processor cause the processor to:
written about the first person or organization in the first media file;
identify a second viewpoint expressed by the first person or organization in a second media file based on a second feature written about the first person or organization in the second media file; 
determine that the second viewpoint expressed by the first person or organization in the second media file is dissimilar to the first viewpoint expressed by the first person or organization in the first media file by determining that a distance between the second feature in the second media file and the first feature in the first media file, based on a nearest-neighbors machine learning algorithm, is greater than a threshold; [[and]]
in response to the determination that the second viewpoint expressed by the first person or organization in the second media file is dissimilar to the first viewpoint expressed by the first person or organization in the first media file, output a message containing a viewpoint evidence including the first viewpoint expressed by the first person or organization in the first media file;
identify a topic class in a set of topic classes associated with the first media file; 
identify the first viewpoint as a viewpoint in the identified topic class;
determine a topic cloud of the set of topic classes in a data repository;
determine a viewpoint cloud for the topic class associated with the first media file; and 
display the determined viewpoint cloud.


2.	(Currently Amended) The apparatus of claim 1, wherein the machine readable instructions further cause the processor to:
determine that the first media file belongs to a subset of media files associated with the first person or organization;
identify that the first person or organization is associated with the first media file in response to the determination that the first media file belongs to the subset of media files; 
identify a plurality of features in each of a plurality of media files in [[a]] the data repository; and
determine [[a]] the set of topic classes in the plurality of media files in the data repository based on the identified plurality of features. [[;]] 




3.	(Canceled).


5.	(Currently Amended) The apparatus of claim 1, wherein the machine readable instructions further cause the processor to:
[[a]] the data repository; 
determine a chronological sequence of the first viewpoint and the second viewpoint; and
output the chronological sequence of viewpoints the first person or organization expressed including the first viewpoint and the second viewpoint.

7.	(Currently Amended) The apparatus of claim 1, wherein the first viewpoint in the first media file is expressed by the first person, and wherein the machine readable instructions further cause the processor to: 
determine that a plurality of facial features of the first person in the first media file are similar to a set of reference facial features stored in [[a]] the data repository; 
identify an identification of the first person stored in the data repository corresponding to the set of reference facial features; and
generate the identification of the first person who expressed the first viewpoint.


8.	(Currently Amended) The apparatus of claim 1, wherein the first viewpoint in the first media file is expressed by the first person, and wherein the machine readable instructions further cause the processor to:
determine that a plurality of acoustic features of the first person in the first media file are similar to a set of reference acoustic features stored in [[a]] the data repository; 

generate the identification of the first person who expressed the first viewpoint.

15.	(Currently Amended) A non-transitory computer readable medium storing machine readable instructions that when executed by a processor cause the processor to:
identify a first person associated with a subset of media files stored in a data repository;
identify a first viewpoint expressed by the first person in a first media file of the subset of media files based on a first feature written about the first person in the first media file;
identify a second viewpoint expressed by the first person in a second media file of the subset of media files based on a second feature written about the first person in the second media file; 
determine that the second viewpoint expressed by the first person in the second media file is dissimilar to the first viewpoint expressed by the first person in the first media file by determining that a distance between the second feature in the second media file and the first feature in the first media file, based on a nearest-neighbors machine learning algorithm, is greater than a threshold; [[and]]
in response to the determination that the second viewpoint expressed by the first person in the second media file is dissimilar to the first viewpoint expressed by the first person in the first media file, output a message containing a viewpoint evidence including the first viewpoint expressed by the first person in the first media file;
identify a topic class in a set of topic classes associated with the first media file; 
identify the first viewpoint as a viewpoint in the identified topic class;
determine a topic cloud of the set of topic classes in the data repository;
determine a viewpoint cloud for the topic class associated with the first media file; and 
display the determined viewpoint cloud.

16.	(Currently Amended) The non-transitory computer readable medium of claim 15, wherein the machine readable instructions further cause the processor to:
identify a plurality of features in the subset of media files stored in the data repository;
determine [[a]] the set of topic classes based on the identified plurality of features;
identify a viewpoint that the first person expressed in each media file of the subset of media files and is in [[a]] the topic class of the set of topic classes;
generate an index that associates the first person with the identified viewpoint and the respective media file in which the identified viewpoint is expressed;
receive a first query; and
identify a media file of the subset of media files stored in the data repository that matches the first query using information contained in the index.

18.	(Currently Amended) A processor-implemented method comprising:
written about the first person or organization in the first media file;
identifying a second viewpoint expressed by the first person or organization in a second media file based on a second feature written about the first person or organization in the second media file; 
determining that the second viewpoint expressed by the first person or organization in the second media file is similar to the first viewpoint expressed by the first person or organization in the first media file by determining that a distance between the second feature in the second media file and the first feature in the first media file, based on a nearest-neighbors machine learning algorithm, is less than a threshold;
in response to the determination that the second viewpoint expressed by the first person or organization in the second media file is similar to the first viewpoint expressed by the first person or organization in the first media file, validating, by the processor, the first viewpoint; [[and]]
generating, based on the first viewpoint being validated, a viewpoint evidence including an identification of the first person or organization, the first viewpoint, and the first media file in which the first person or organization expressed the first viewpoint;
identifying a topic class in a set of topic classes associated with the first media file; 
identifying the first viewpoint as a viewpoint in the identified topic class;
determining a topic cloud of the set of topic classes in the data repository;
determining a viewpoint cloud for the topic class associated with the first media file; and 
displaying the determined viewpoint cloud.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art on record does not teach the combination of the independent claims limitations.
In (claims 1, 15 and 18), the prior art on record does not explicitly disclose “identify a first viewpoint expressed by a first person or organization in a first media file based on a first feature written about the first person or organization in the first media file;
identify a second viewpoint expressed by the first person or organization in a second media file based on a second feature written about the first person or organization in the second media file; 
determine that the second viewpoint expressed by the first person or organization in the second media file is dissimilar to the first viewpoint expressed by the first person or organization in the first media file by determining that a distance between the second feature in the second media file and the first feature in the first media file, based on a nearest-neighbors machine learning algorithm, is greater than a threshold; 
in response to the determination that the second viewpoint expressed by the first person or organization in the second media file is dissimilar to the first viewpoint expressed by the first person or organization in the first media file, output a message containing a viewpoint evidence including the first viewpoint expressed by the first person or organization in the first media file;
identify a topic class in a set of topic classes associated with the first media file; 
identify the first viewpoint as a viewpoint in the identified topic class;
determine a topic cloud of the set of topic classes in a data repository;

display the determined viewpoint cloud”.

As dependent claims 2-14, 16-17 and 19-20 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAHER N ALGIBHAH/Examiner, Art Unit 2165 


/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165